As filed with the Securities and Exchange Commission on March 8, 2011 Securities Act File No. [ ] Investment Company Act File No. 811-05992 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 x o o x x REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. POST-EFFECTIVE AMENDMENT NO. AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 13 Japan Smaller Capitalization Fund, Inc. (Exact Nme of Registrant as Specified inharter) Two World Financial Center, Building B New York, New York 10281 (Address of Principal Executive Offices) (800) 833-0018 (Registrant’s Telephone Number, including Area Code) Mr. Shigeru Shinohara Japan Smaller Capitalization Fund, Inc. Two World Financial Center, Building B New York, New York 10281 (Name and Address of Agent for Service) Copies to: John A. MacKinnon Sidley Austin llp 787 Seventh Avenue New York, New York 10019 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434 under the Securities Act, please check the following box. o CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered (1) Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (1) Common Stock ($.10 par value) Rights to Purchase Common Stock (2 ) None None None Estimated solely for the purpose of calculating the registration fee. Based on the average of the high and low prices reported on the New York Stock Exchange on March 4, 2011. No separate consideration will be received by Registrant. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.The Fund may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion dated March 8, 2011 Preliminary Prospectus Dated [ ], 2011 Japan Smaller Capitalization Fund, Inc. [] Shares of Common Stock Issuable Upon Exercise of Rights to Subscribe for Such Shares Japan Smaller Capitalization Fund, Inc., a Maryland corporation (the “Fund”), is issuing transferable rights (“Rights”) to its stockholders of record as of the close of business on [], 2011 (the “Record Date”) entitling the holders of these Rights to subscribe (the “Offer”) for an aggregate of [] shares of common stock, par value $0.10 per share (the “Common Stock”).Stockholders of record will receive one Right for each outstanding Fund share owned on the Record Date.The Rights entitle the holders to purchase one new share of Common Stock for every [] Rights held, and stockholders of record who fully exercise their Rights will be entitled to subscribe, subject to certain limitations and subject to allotment, for additional shares of Common Stock covered by any unexercised Rights.Any record date stockholder issued fewer than [ ] Rights is entitled to subscribe for one full share in the Offer.The Fund’s outstanding shares of Common Stock are listed on the New York Stock Exchange (“NYSE”) under the symbol “JOF.” The Rights are transferable and will be listed for trading on the NYSE under the symbol “JOF.RT” during the course of the Offer.See “The Offer” for a complete discussion of the terms of the Offer.The subscription price per share will be determined based upon a formula equal to []% of the average of the last reported price of a share of the Fund’s Common Stock on the NYSE on the date on which the Offer expires, as such date may be extended from time to time (the “expiration date”), and each of the four preceding trading days (the “formula price”). If, however, the formula price is less than []% of the Fund’s net asset value per shareof Common Stock on the expiration date, then the subscription price will be []% of the Fund’s NAV of Common Stock on that day. The subscription price per share will include a sales load. The Offer will expire at 5:00 p.m., New York City time, on [], 2011, unless extended as described herein (the “Expiration Date”). The Fund announced this Offer after the close of trading on the NYSE on [ ], 2011. The net asset value per share (“NAV”) of the Fund’s Common Stock at the close of business on [], 2011 (the last trading date prior to the date of this prospectus on which we determined net asset value) was $[] and the last reported sale price of a share on the NYSE on that date was $[]. The Fund is a non-diversified, closed-end management investment company whose primary investment objective is to provide stockholders with long-term capital appreciation primarily through investments in smaller capitalization companies in Japan.See “Investment objective and policies” and “Investment restrictions” in this prospectus. Investment in the Fund’s Common Stock involves certain risks that are not typically associated with investments in securities of U.S. issuers.See “Risk factors and special considerations.” Upon completion of the Offer, stockholders who do not fully exercise their Rights will own a smaller proportional interest in the Fund than they owned prior to the Offer. The completion of the Offer will result in immediate voting dilution for such stockholders. In addition, if the subscription price per share is less than the NAV of our Common Stock as of the expiration date, the completion of the Offer will result in an immediate dilution of NAV for all stockholders (i.e., will cause the net asset value of the Fund to decrease) and may have the effect of reducing the market price of the Fund’s shares. Such dilution is not currently determinable because it is not known how many shares will be subscribed for, what the net asset value or market price of our Common Stock will be on the expiration date or what the subscription price per share will be. Any such dilution will disproportionately affect nonexercising stockholders. If the subscription price per share is substantially less than the current NAV, this dilution could be substantial. See “The Offer — Dilution and Effect of Non-Participation in the Offer.”Any future rights offerings in which the subscription price per share is less than the NAV will result in an immediate dilution of NAV for all stockholders. Except as described herein, Rights holders will have no right to rescind their subscriptions after receipt of their payment for shares by the subscription agent for the Offer (the “Subscription Agent”). Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per share Total(5) Estimated subscription price (1) $ $ Estimated sales load (2) $ $ Proceeds, before expenses, to the Fund (3)(4) $ $ (footnotes continued on inside front cover) [_] (continued from previous page) This Prospectus sets forth concisely the information about the Fund that a prospective investor ought to know before investing and should be retained for future reference. A Statement of Additional Information, dated, 2011 (the “SAI”), containing additional information about the Fund, has been filed with the Securities and Exchange Commission (the “SEC”) and is incorporated by reference in its entirety into this Prospectus. The Table of Contents of the SAI appears on pageof this Prospectus. Stockholders may obtain additional information about the Fund from the Fund’s reports filed with the SEC.You may obtain a copy of the SAI or the Fund’s annual and semi-annual reports filed with the SEC by contacting the Information Agent, [], at the toll-free telephone number below.You may also request other information about the Fund or make stockholder inquiries by calling the Fund toll-free at (800)833-0018.In addition, the SAI and other reports filed with the SEC, including material incorporated by reference into this prospectus, are available at the SEC’s website at www.sec.gov.[The reports are not available on the Fund’s website because the Fund believes that making the reports available on the Fund’s website will not be cost-effective.] For information regarding the Offer, please contact the Information Agent, [], at ([]) . (footnotes from previous page) Estimated on the basis of []% of the average of the last reported sales price per share at the close of trading on the NYSE on [], 2011 and each of the four preceding trading days.See “The Offer — Subscription Price.” In connection with the Offer, [_], the dealer manager for the Offer (the “Dealer Manager”), will receive a fee from the Fund for its financial structuring and solicitation service equal to []% of the subscription price per share for each share issued pursuant to the Offer.The Dealer Manager will reallow a part of its fees to other broker-dealers that have assisted in soliciting the exercise of Rights.The Fund has also agreed to pay the Dealer Manager up to $[] as a partial reimbursement for its expenses incurred in connection with the Offer.The Fund and Nomura Asset Management U.S.A. Inc. (the “Manager”) have also agreed to indemnify the Dealer Manager against certain liabilities under the Securities Act of 1933, as amended (the “1933 Act”). Before deduction of offering expenses incurred by the Fund, estimated at $[], including an aggregate of up to $[] to be paid to the Dealer Manager as partial reimbursement for its expenses. Funds received by check or money orderprior to the final due date of the Offer will be deposited into a segregated interest-bearing account (whose interest will be paid to the Fund) pending proration and distribution of shares. Assumes all Rights are exercised at the estimated subscription price. All of the Rights offered may not be exercised. As used in this prospectus, unless otherwise specified, “dollar,” “$,” “US$” or “U.S. Dollar” refers to the United States Dollar and “yen” or “¥” refers to the Japanese yen.No representation is made that the yen or dollar amounts shown in this prospectus could have been or could be converted into dollars or yen, as the case may be, at any particular rate at all. Unless otherwise indicated, U.S. Dollar equivalent information in this prospectus for the yen as of a specified date is based on the Tokyo Market Interbank Rate, as reported by The Bank of Japan. TABLE OF CONTENTS Page Prospectus summary 1 Fund expenses 13 Financial highlights 14 The Offer 15 The Fund 27 Use of proceeds 28 Description of Common Stock 28 Investment objective and policies 29 Risk factors and special considerations 31 Portfolio composition 39 Management and investment advisory arrangements 41 Legal proceedings 42 Net asset value of Common Stock 43 Dividends and capital gain distributions; dividend reinvestment plan 43 Japanese Foreign Exchange and Foreign Trade Law 45 Taxation 46 Capital stock 53 Custodian, transfer agent, dividend disbursing agent and registrar 57 Experts 57 Distribution arrangements 58 Legal matters 58 Table of contents of the statement of additional information 59 You should rely only on the information contained or incorporated by reference in this prospectus. The Fund has not, and the Dealer Manager has not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. The Fund is not, and the Dealer Manager is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of Common Stock. The Fund will amend this prospectus if, during the period that this prospectus is required to be delivered, there are any subsequent material changes. Prospectus summary The following summary is qualified in its entirety by reference to the more detailed information appearing elsewhere or incorporated by reference in this prospectus.It may not contain all of the information that is important to each stockholder.Accordingly, to understand the Offer fully, stockholders are encouraged to read the entire document carefully.Unless otherwise indicated, the information in this prospectus assumes that the Rights issued are all exercised.As used in this prospectus, the terms “the Fund,” “we,” “our,” “ours,” and “us” refer to the Japan Smaller Capitalization Fund, Inc., a non-diversified, closed-end management investment company organized as a Maryland corporation and the issuer of the Rights, unless the context suggests otherwise. THE OFFER AT A GLANCE Purpose of the Offer The Board of Directors of the Fund (“Board of Directors”) has determined that the Offer is in the best interests of the Fund and it's stockholders because it represents an opportunity to increase the assets of the Fund available for investment, thereby enabling the Fund to take advantage more fully of existing and future investment opportunities that may be or may become available, consistent with the Fund’s investment objective of long-term capital appreciation, through investment primarily in Smaller Capitalization Companies (defined below) in Japan.The Fundwill seek to enhance its returns by concentratingits investments in a significantly reduced number of issuers than those currently held, and intends to use the proceeds of the Offer to increase its holdings in securities of those issuers.Over a limited period of time, the Fund intends to significantly reduce its investments in securities of other issuers.However, if the Fund immediately sells such securities in order to concentrate its investments in fewer issuers, the Fund might not realize the current value of the investments sold due to the likely short-term market impact of the sales transactions.Using the proceeds of the Offer to increase investments in the selected issuers will provide the Fund with the opportunity to make such sales at an appropriate time when it can realize the then current value of the investments. An increase in the assets of the Fund available for investment would enable the Fund to be in a better position to take advantage of attractive investment opportunities arising in the Japanese securities markets.Due to a combination of positive economic and securities market developments, Nomura Asset Management U.S.A. Inc., the Fund’s manager (“Manager”), believes that now is an opportune time to raise assets for the Fund to investselect Smaller Capitalization Companies in Japan.This belief reflects the Manager’s view that current valuations for common stocks of many smaller capitalization companies in Japan are attractive and that the level of profits of these companies are expected to increase over the next several years. The Offer seeks to provide an exclusive opportunity to existing Stockholders to purchase shares at a discount to market price (subject to the sales load described in this prospectus). The distribution to stockholders of transferable Rights, which may themselves have intrinsic value, also will afford non-participating stockholders of record on the Record Date the potential of receiving cash payment upon the sale of the Rights, receipt of which may be viewed as partial compensation for any dilution of their interests that may occur as a result of the Offer. The Board of Directors and the Manager believe that a well-subscribed rights offering may marginally reduce the Fund’s expense ratio (since the Fund’s fixed costs could be spread over a larger asset base), which would be of long-term benefit to us, and could increase the trading volume of our shares on the NYSE. The Manager and Nomura Asset Management Co. Ltd. (the “Investment Adviser”) have an inherent conflict of interest in recommending the Offer because their fees are based on a percentage of the Fund’s assets (the greater the assets of the Fund, the greater the compensation paid to the Manager and its affiliates). 1 There can be no assurance that the Offer will be successful, that the concentration of the Fund’s investments in fewer issuers can be achieved,that by increasing the size of the Fund, the Fund’s expense ratio will be lowered, or that the trading volume of the Fund’s shares on the NYSE will increase.See “The Offer — Purpose of the Offer.” Important terms of the Offer The Fund is issuing to stockholders of record on [], 2011 (the “Record Date”) one transferable Right for each wholeshare of Common Stock held.Each stockholder on the Record Date that continues to hold Rights and each other holder of the Rights is entitled to subscribe for one Share for every [] Rights held (1 for [ ]).The Fund will not issue fractional shares of its Common Stock upon the exercise of Rights; accordingly, Rights may be exercised only in multiples of [], except that any Record Date Stockholder who is issued fewer than [ ] Rights will be able to subscribe for one Share. Record Date Stockholders who hold two or more accounts may not combine their fractional interests across accounts. Rights are evidenced by subscription certificates that will be mailed to Record Date Stockholders, except as described under “The Offer — Foreign Stockholders.”We refer to a Rights holder’s right to acquire during the subscription period at the subscription price per share one additional share for every [ ] Rights held (or in the case of any Record Date Stockholder who is issued fewer than [ ] Rights, the right to acquire one share), as the “primary subscription.” Rights holders may exercise Rights at any time during the subscription period, which commences on [] and expires at 5:00 p.m., New York City time, on [], unless otherwise extended by the Fund (the “Expiration Date”). See “The Offer — Expiration of the Offer.” The Rights are transferable and application will be made to list them for trading on the NYSE under the symbol “JOF. RT.” See “The Offer—Transferability and Sale of Rights.” Record Date Stockholders who fully exercise the Rights they obtained in the primary subscription (other than those Rights that cannot be exercised because they represent the right to acquire less than one share) will be entitled to an over-subscription privilege under which they may subscribe for additional shares at the subscription price per share. Any shares made available pursuant to the over-subscription privilege are subject to allotment. See “The Offer — Over-Subscription Privilege.” In this prospectus, we use the terms “Shares” to refer to any outstanding shares of Common Stock and shares of Common Stock to be issued pursuant to the exercise of the Rights, “Stockholders” to refer to any person that holds Shares, “Record Date Stockholders” to refer to those stockholders that held their Shares on the Record Date and “Existing Rights Holders” to refer to those persons (i) that are Record Date Stockholders to whom the Rights were issued initially to the extent that a Record Date Stockholder continues to hold Rights and (ii) any subsequent transferees of the Rights that continue to hold the Rights. Subscription price The subscription price per share (the “Subscription Price”) will be determined based upon a formula equal to [ ]% of the average of the last reported price of a share of the Fund’s Common Stock on the NYSE on the Expiration Date and each of the four preceding trading days (the “formula price”). If, however, the formula price is less than []% of the Fund’s NAV of Common Stock on the expiration date, then the Subscription Price will be []% of the Fund’s NAV of Common Stock on that day. Since the Subscription Price per share will be determined on the Expiration Date, Rights holders who decide to acquire Shares in the primary subscription or pursuant to the over-subscription privilege will not know when they make such decisions the purchase price of those Shares. See “The Offer — Subscription Price.” The Subscription Price per share will include a sales load. 2 Over-subscription privilege Record Date Stockholders who fully exercise all Rights issued to them (other than those Rights to acquire less than one Share, which cannot be exercised) are entitled to subscribe for additional Shares which were not subscribed for by other Record Date Stockholders, subject to certain limitations and subject to allotment. This is known as the “over-subscription privilege” (the “Over-Subscription Privilege”). Investors who are not Record Date Stockholders, but who otherwise acquire rights to purchase shares of our Common Stock pursuant to the Offer, are not entitled to subscribe for any shares of our Common Stock pursuant to the over-subscription privilege.If sufficient Shares are available, all Record Date Stockholders’ over-subscription requests will be honored in full.If these requests for Shares exceed the Shares available, the available Shares will be allocated pro rata among Record Date Stockholders who over-subscribe based on the number of Rights originally issued to them by the Fund.See “The Offer — Over-Subscription Privilege.” Transferability and sale of rights The Rights are transferable until the close of business on the last business day prior to the Expiration Date of the Offer.The Fund will apply to list the Rights for trading on the NYSE under the symbol “JOF.RT” during the course of the Offer.Trading in the Rights on the NYSE is expected to be conducted on a when-issued basis beginning on [], until the Record Date; thereafter, the Rights will trade the regular way through [] (one business day prior to the Expiration Date (including any extensions)). We will use our best efforts to ensure that an adequate trading market for the Rights will exist, by requesting that the Rights trade on the NYSE and by retaining the Dealer Manager, the Subscription Agent and the information agent, but we cannot assure you that a market for the Rights will develop. Assuming a market does exist for the Rights, you may purchase and sell the Rights through the usual brokerage channels or sell the Rights through the Subscription Agent. Record Date Stockholders who do not wish to exercise any of the Rights issued to them pursuant to the Offer may instruct the Subscription Agent to sell any unexercised Rights through or to the Dealer Manager. Subscription certificates representing the Rights to be sold through or to the Dealer Manager must be received by the Subscription Agent on or before 5:00 p.m., New York City time, on [] (or, if the subscription period is extended, on or before 5:00 p.m., New York City time, two business days prior to the extended expiration date). The Rights evidenced by a subscription certificate may be transferred in whole by endorsing the subscription certificate for transfer in accordance with the accompanying instructions. A portion of the Rights evidenced by a single subscription certificate (but not fractional Rights) may be transferred by delivering to the Subscription Agent a subscription certificate, properly endorsed for transfer, with instructions to register such portion of the Rights evidenced thereby in the name of the transferee and to issue a new subscription certificate to the transferee evidencing the transferred Rights. See “The Offer — Transferability and Sale of Rights.” Use of Proceeds The net proceeds of the Offer, assuming all Shares offered hereby are sold, are estimated to be approximately $[], after deducting offering expenses and fees paid to the Dealer Manager estimated to be $[].The Manager andthe Investment Adviser anticipate that investment of the net proceeds of the Offer in accordance with the Fund’s investment objective and policies will take approximately thirty days after completion of the Offer.[The Fund intends to concentrate its investments in a reduced number of issuers, and the Fund intends to use the proceeds of the Offer to increase its holdings in securities of those issuers.]However, the investment of the net proceeds may take up to three months from completion of the Offer, depending on market conditions and the availability of appropriate securities.Pending such investment, it is 3 anticipated that the net proceeds will be invested in yen-denominated or U.S. dollar-denominated fixed-income securities and other permitted investments.See “Use of proceeds.” How to obtain subscription information · Contact your broker-dealer, trust company, bank or other nominee, or · Contact the Information Agent toll-free at []. How to subscribe Rights may be exercised by either: · sending a completed subscription certificate together with payment of the estimated subscription price of $[] per share ([ ]% of the average of the last reported market price per share on [] and each of the four preceding trading days) for the shares subscribed for in the primary subscription and for any additional shares subscribed for pursuant to the over-subscription privilege to the Subscription Agent prior to 5:00 p.m., New York City time, on the Expiration Date, or · having a bank, trust company or NYSE member deliver a notice of guaranteed delivery to the Subscription Agent prior to 5:00 p.m., New York City time, on the Expiration Date guaranteeing delivery of (i) payment of the estimated subscription price of $[ ] per share for the shares subscribed for in the primary subscription and for any additional shares subscribed for pursuant to the over-subscription privilege and (ii) a completed subscription certificate. For additional information on exercising your Rights, see “The Offer — Methods for Exercising Rights” and “The Offer — Payment for Shares.” Subscription agent The Subscription Agent for the Offer is: [] [] [] Restrictions on foreign stockholders The Fund will not mail subscription certificates to Record Date Stockholders whose record addresses are outside the United States (for these purposes, the United States includes its territories and possessions and the District of Columbia).The Subscription Agent will hold the Rights to which those subscription certificates relate for such Stockholders’ accounts until instructions are received to exercise the Rights, subject to applicable law.If no instructions have been received by 5:00 p.m., New York City time, on [], 2011, three business days prior to the Expiration Date (or, if the subscription period is extended, on or before three business days prior to the extended Expiration Date), the Subscription Agent will transfer the Rights of these Stockholders to the Dealer Manager, which will either purchase the Rights or use its best efforts to sell the Rights.The net proceeds, if any, from the sale of those Rights by or to the Dealer Manager will be remitted to these Stockholders.See “The Offer — Foreign Stockholders.” 4 Distribution arrangements [_] will act as Dealer Manager for the Offer.Under the terms and subject to the conditions contained in a Dealer Manager Agreement among the Fund, the Manager and the Dealer Manager, the Dealer Manager will provide financial structuring and solicitation servicesin connection with the Offer and will solicit the exercise of Rights and participation in the over-subscription privilege by Record Date Stockholders.The Offer is not contingent upon any number of Rights being exercised.The Fund has agreed to pay the Dealer Manager a fee for financial structuring and solicitation servicesequal to []% of the Subscription Price per Share for Shares issued pursuant to the exercise of Rights and the over-subscription privilege.The Dealer Manager will reallow a part of its fees to other broker-dealers that have assisted in soliciting the exercise of Rights.The Fund has also agreed to pay the Dealer Manager up to $[] as a partial reimbursement for its reasonable out-of-pocket expenses incurred in connection with the Offer.The Fund and the Manager have also agreed to indemnify the Dealer Manager against certain liabilities under the 1933 Act.The fees paid to the Dealer Manager will be borne by the Fund and indirectly by all of its Stockholders, including those who do not exercise the RightsSee “The Offer — Distribution Arrangements.” Prior to the expiration of the Offer, the Dealer Manager may independently offer for sale Shares of the Fund, including Shares acquired through purchasing and exercising the Rights, at prices it sets. See “The Offer—Distribution Arrangements.” Subscription agent The Subscription Agent is []. See “The Offer — Subscription Agent.” Information agent The information agent is [ ]. See “The Offer — Information Agent.” How to obtain information You may obtain information with respect to the Offer by contacting your bank, broker or nominee or the information agent, [ ], toll-free at [ ]. Important dates to remember Record Date [] Subscription Period [] Expiration Date [] Deadline for Subscription Certificates and Payment for Shares* [] Deadline for Notice of Guaranteed Delivery† [] Deadline for Payment Pursuant to Notice of Guaranteed Delivery [] Confirmation Mailed to Exercising Rights Holders [] Final Payment for Shares** [] * Unless the Offer is extended. † A person exercising Rights must deliver either (i) a Subscription Certificate and payment for Shares, or (ii) a Notice of Guaranteed Delivery by the Expiration Date, unless the Offer is extended. ** Additional amount due (in the event the Subscription Price exceeds the estimated Subscription Price). 5 THE FUND AT A GLANCE The Fund The Fund is a non-diversified, closed-end management investment company organized as a Maryland corporation.As of February 24, 2011, the Fund’s NAV was $9.65.See “The Fund.” NYSE listed As of February 24, 2011, the Fund had 21,242,170 Shares of Common Stock outstanding.The Fund’s Common Stock is traded on the NYSE under the symbol “JOF.” As of February 24, 2011, the last reported sales price of a Share of the Fund was $9.405.The Rights are transferable and the Fundwill apply to list the Rights for trading on the NYSE under the symbol “JOF.RT” during the course of the Offer.See “The Fund — Description of Common Stock.” Investment objective The Fund’s investment objective is to provide stockholders with long-term capital appreciation primarily through investments in smaller capitalization companies in Japan (as determined in accordance with the Fund’s investment policies).No assurance can be given that the Fund’s investment objective will be achieved.See “Investment objective and policies.” Investment policies The Fund will, under normal market conditions, invest at least 80% of its total assets in smaller capitalization Japanese equity securities traded on the Tokyo, Osaka, Nagoya and JASDAQ Stock Exchanges and the Mothers, Hercules and Centrex markets, and included or traded on other indices or markets, as applicable, determined by the Manager to be appropriate indices or markets for smaller capitalization companies in Japan (“Smaller Capitalization Companies”).This investment policy is a fundamental policy which may only be changed by a stockholder vote. Currently, the Manager considers Smaller Capitalization Companies to be those companies whose equity securities are included, at the time of purchase, in the RUSSELL/NOMURA Small Cap™ Index (the “RN Small Cap Index”) and certain other companies (described below) that are not represented in the RN Small Cap Index.The RN Small Cap Index measures the performance of small companies in Japan and currently consists of approximately 1,100 of the equity securities of the smallest companies included in the RUSSELL/NOMURA Total Market™ Index (the “RN Total Index”), representing the bottom 15% of the total market capitalization of the RN Total Index.The RN Total Index is currently comprised of approximately 1,400 of the largest Japanese equity securities as determined by total market capitalization (in terms of adjusted market capitalization) and measures the performance of the broad Japanese equity market.Companies representing the bottom 2% of the total Japanese equity market (in terms of adjusted market capitalization) are not included in the RN Total Index and therefore are not included in the RN Small Cap Index.However, because the companies that belong to this bottom 2% have small market capitalizations, the Manager considers these companies to be Smaller Capitalization Companies.See “Investment objective and policies” and “Risk factors and special considerations — Risks Relating to the Fund’s Operations.” 6 The Fund is a non-diversified fund for purposes of the Investment Company Act of 1940, as amended (the “1940 Act”). Manager and Investment Adviser Nomura Asset Management U.S.A. Inc. acts as the Fund’s Manager and its parent, Nomura Asset Management Co., Ltd., acts as the Fund’s Investment Adviser pursuant to a contract with the Manager.The Manager and the Investment Adviser (including their predecessors) have served in these capacities since the Fund commenced operations in 1990.The Manager and the Investment Adviser are affiliated with Nomura Securities Co., Ltd., the largest securities company in Japan.The Manager and the Investment Adviser, together with their affiliates, had approximately $318.7 billion in assets under management as of December 31, 2010.See “Management and investment advisory arrangements.” Compensation of the Manager and the Investment Adviser As compensation for its services to the Fund pursuant to the Fund’s management agreement, the Manager receives a monthly fee at the annual rate of 1.10% of the value of the Fund’s average weekly net assets (i.e., the average weekly value of the total assets of the Fund minus the sum of accrued liabilities of the Fund) not in excess of $50 million, 1.00% of the Fund’s average weekly net assets in excess of $50 million but not in excess of $100 million, 0.90% of the Fund’s average weekly net assets in excess of $100 million but not in excess of $175 million and 0.80% of the Fund’s average weekly net assets in excess of $175 million but not in excess of $250 million, 0.70% of the Fund’s average weekly net assets in excess of $250 million but not in excess of $325 million, 0.60% of the Fund’s average weekly net assets in excess of $325 million but not in excess of $425 million and 0.50% of the Fund’s average weekly net assets in excess of $425 million. For services performed pursuant to an investment advisory agreement with the Manager, the Investment Adviser receives a monthly fee from the Manager at the annual rate of 0.50% of the Fund’s average weekly net assets not in excess of $50 million, and at reduced levels for assets in excess of $50 million. The Manager and the Investment Adviser will benefit from the Offer because their fees are based on the net assets of the Fund.See “Management and investment advisory arrangements — Compensation and Expenses.” Custodian Brown Brothers Harriman & Co. acts as the Fund’s custodian. Transfer agent, dividend-paying agent and registrar Computershare Trust Company, N.A. acts as the Fund’s dividend-paying agent and as transfer agent and registrar for the Fund’s Common Stock and dividend reinvestment plan. RISK FACTORS AND SPECIAL CONSIDERATIONS AT A GLANCE YOU SHOULD CAREFULLY CONSIDER THE FOLLOWING FACTORS, AS WELL AS THE OTHER INFORMATION IN THIS PROSPECTUS, BEFORE MAKING AN INVESTMENT IN THE FUND UNDER THIS OFFER. 7 As a result of this Offer, you may incur immediate economic dilution and, if you do not exercise all of your Rights, you will incur voting dilution. Upon the completion of the Offer, Record Date Stockholders who do not exercise their Rights fully will own a smaller proportional interest in the Fund than they owned prior to the Offer. The completion of the Offer will result in immediate voting dilution for such stockholders. In addition, if the Subscription Price per share is less than the NAV per share of our Common Stock as of the Expiration Date, the Offer will result in an immediate dilution of NAV per share for all Stockholders. Such dilution is not currently determinable because it is not known how many Shares will be subscribed for, what the NAV or market price of shares of our Common Stock will be on the Expiration Date or what the Subscription Price per share will be. Any such dilution will disproportionately affect nonexercising stockholders. If the Subscription Price per share is substantially less than the current NAV, this dilution could be substantial. For example, assuming all of the Shares are sold at the estimated Subscription Price per share (which includes a sales load) and after deducting all expenses related to the issuance of the Shares, our current NAV would be reduced by approximately $[ ] or [ ]%. Record Date Stockholders will experience a decrease in the NAV per share of Common Stock held by them, irrespective of whether they exercise all or any portion of their Rights. The distribution of transferable Rights, which may themselves have value, will afford non-participating stockholders the potential of receiving a cash payment upon the sale of Rights, receipt of which may be viewed as partial compensation for the economic dilution of their interests, although there can be no assurance that a market for the Rights will develop. See “Risk factors and special considerations — Risks Relating to the Offer — You may incur immediate economic dilution, and if you do not exercise all of your Rights, you will incur voting dilution.” You may lose money by investing in the Fund. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the U.S.Federal Deposit Insurance Corporation or any other governmental agency. Among the principal risks of investing in the Fund is market risk, which is the risk that the value of your investment may fluctuate as stock markets in Japan fluctuate. As an investment company that primarily holds common stocks, the Fund’s portfolio is subject to the possibility that common stock prices will decline over short or even extended periods.The Fund may remain substantially invested during periods when stock prices generally rise and also during periods when they generally decline.Risks are inherent in investments in equities, and Fund stockholders should be able to tolerate significant fluctuations in the value of their investment in the Fund. See “Risk factors and special considerations — Risks Relating to the Offer — You may lose money by investing in the Fund.” Investing in Japan involves certain risks and special considerations not typically associated with investing in U.S. companies. Investing in Japanese securities involves certain risks and special considerations not typically associated with, or different from considerations associated with, investing in the securities of established U.S. companies, including: · abrupt or unexpected changes to the government; · different corporate disclosure, regulatory and governance standards; 8 · potential difficulty in enforcing judgments; · currency exchange rate fluctuations, which may increase the cost associated with conversion of investment principal and income from Japanese Yen to U.S. Dollars (and vice versa); and · different laws regarding the custody of foreign securities. These risks are described in more detail under “Risk factors and special considerations — Risks Relating to the Fund’s Operations — Political factors in Japan may adversely affect the Fund’s performance;” “ — The Japanese economy is affected by different factors than the U.S. economy;” “— Japan has different corporate disclosure, governance and regulatory requirements than you may be familiar with in the United States;” “ — The Fund may have difficulty enforcing foreign judgments against Japanese companies or their management;” “ — Foreign currency fluctuations could adversely affect the Fund’s performance;” “ — If the Fund repatriates investments during exchange rate fluctuations, it may have an adverse impact on the Fund’s performance;” “ — Investments in small capitalization Japanese companies may expose the Fund to greater investment risk;” “ — The Fund’s ability to hedge against foreign currency risks may adversely affect the Fund’s net asset value;” and “ — Japan has different laws regarding the custody of foreign securities than you may be familiar with in the United States.” The focus of the Fund’s investments in specific economic sectors and related industries may expose it to greater risk of loss with respect to its portfolio securities. From time to time, the Fund may invest a significant proportion of its assets in the securities of companies that are part of specific sectors and related industries of the Japanese economy.For example, at February 28, 2011, the Fund maintained 20% of its total assets in the securities of Japanese companies in the automotive equipment and parts, machinery and machine tools and miscellaneous manufacturing sectors.The Fund is therefore subject to greater risk of loss with respect to its portfolio securities as a result of its focus on such sectors and related industries.See “Risk factors and special considerations — Risks Relating to the Fund’s Operations — The focus of the Fund’s investments in specific economic sectors and related industries may expose it to greater risk of loss with respect to its portfolio securities.” Investments in small capitalization Japanese companies may expose the Fund to greater investment risk. The Fund invests a substantial portion of its assets in the securities of Japanese Smaller Capitalization Companies.Investments in the securities of these companies may present greater opportunities for growth, but also involve greater risks than are customarily associated with investments in securities of more established and larger capitalized companies.The securities of Smaller Capitalization Companies have fewer market makers and wider price spreads, which may in turn result in more abrupt and erratic market price movements and make the Fund’s investments more vulnerable to adverse general market or economic developments than would investments only in large, more established Japanese companies.It is more difficult to obtain information about smaller capitalization companies because they tend to be less well known and have shorter operating histories and because they tend not to have significant ownership by large investors or be followed by many securities analysts.See “Risk factors and special considerations — Investments in small capitalization Japanese companies may expose the Fund to greater investment risk.” There are no fixed limitations regarding portfolio turnover. Frequency of portfolio turnover is not a limiting factor if the Fund considers it advantageous to purchase or sell securities.For the fiscal year ended February 28, 2011, the Fund’s portfolio turnover rate was 107%. 9 Due to the portfolio transactions resulting from the transition to a more concentrated portfolio, a higher rate of portfolio turnover is expected in the fiscal year ending February 28, 2012.A high rate of portfolio turnover involves correspondingly greater aggregate payments for brokerage commissions, which expenses must be borne by the Fund and its stockholders.In addition, a high rate of portfolio turnover may result in certain tax consequences, such as increased capital gain dividends and/or ordinary income dividends.See “Risk factors and special considerations — Risks Relating to the Fund’s Operations — There are no fixed limitations regarding portfolio turnover.” The Fund’s ability to hedge against foreign currency risks may adversely affect the Fund’s net asset value. The Fund may engage in a variety of foreign currency exchange transactions.Hedging involves special risks, including possible default by the other party to the transaction, illiquidity and, to the extent the Manager’s and the Investment Adviser’s view as to certain market movements is incorrect, the risks that the use of hedging could result in losses greater than if they had not been used.The Fund has not previously entered into transactions to hedge against foreign currency risks.However, if the Fund does enter into any such transactions, the Fund will deposit, in a segregated account with its custodian, liquid securities or cash or cash equivalents or other assets permitted to be so segregated by the SEC in an amount consistent with applicable SEC guidelines.There can be no assurance that the Fund will employ a foreign currency hedge at any given time, nor can there be any assurance that the Fund will be able to do this hedging successfully.See “Investment objective and policies — Other Investment Policies — Hedging Foreign Currency Risks;” and “Risk factors and special considerations — Risks Relating to the Fund’s Operations — The Fund’s ability to hedge against financial risks may adversely affect the Fund’s net asset value.” If the Fund fails to qualify as a regulated investment company, the Fund will be taxed as a corporation. If, in any taxable year, the Fund fails to qualify as a regulated investment company under the U.S. Internal Revenue Code of 1986, as amended (the “Code”), the Fund would be taxed in the same manner as an ordinary corporation and all distributions from earnings and profits (as determined under U.S. federal income tax principles) to its Stockholders would be taxable as ordinary dividend income eligible for the maximum 15% tax rate for non-corporate shareholders (for taxable years beginning prior to January 1, 2013) and the dividends-received deduction for corporate shareholders.See “Taxation — U.S. Tax Considerations;” and “Risk factors and special considerations — Risks Relating to the Fund’s Operations — If the Fund fails to qualify as a regulated investment company the Fund will be taxed as a corporation.” The Fund’s shares currently trade and may in the future trade at a discount from net asset value. Since the Fund’s commencement of operations in 1990, the Fund’s shares of Common Stock have traded on the NYSE at both a premium and a discount from NAV, although the Shares have generally traded at a discount from NAV. The Fund’s officers have not determined the reasons why the Common Stock has generally traded at a discount from NAV, nor can they predict whether the Common Stock will continue to trade at a discount from NAV, and, if so, the level of such discount. The Fund’s Shares have traded at discounts of as much as [ ]% in the past five years. See “Risk factors and special considerations — Risks Relating to the Fund and its Operations — The Fund’s Shares currently trade and may continue to trade at a discount from net asset value.” 10 The Fund’s status as a “non-diversified” investment company may expose it to greater risk of loss with respect to its portfolio securities. The Fund is classified as a “non-diversified” management investment company under the 1940 Act, which means that the Fund is not limited by the 1940 Act as to the proportion of its assets that may be invested in the securities of a single issuer.As a non-diversified investment company, the Fund may invest a greater proportion of its assets in the obligations of a smaller number of issuers and, as a result, will be subject to greater risk with respect to its portfolio securities.As a result, the Fund may be more susceptible to any single economic, political or regulatory occurrence than would be the case if it had elected to diversify its holdings sufficiently to be classified as a “diversified” management investment company.See “Risk factors and special considerations — Risks Relating to the Fund’s Operations — The Fund’s status as a “non-diversified” investment company may expose it to greater risk of loss with respect to its portfolio securities.” Certain Anti-Takeover Provisions:Certain provisions of the Maryland General Corporation Law and provisions in the Fund’s Charter and Bylaws may have the effect of depriving you of an opportunity to sell your shares at a premium. The Fund’s Charter and Bylaws and the Maryland General Corporation Law (the “MGCL”) include provisions that could limit the ability of other persons to acquire control of the Fund, to convert the Fund to an open-end investment company or to change the composition of the Board of Directors.The Fund has adopted measures that may make it difficult for another person or entity to obtain control of the Fund. Additionally, Charter provisions include various supermajority vote requirements (which require the affirmative vote of the holders of 75 percent of outstanding shares in certain circumstances) to approve extraordinary corporate actions such as a merger or consolidation or statutory share exchange, the sale of all or substantially all of the Fund’s assets, the liquidation or dissolution of the Fund and certain Charter amendments. The foregoing provisions may be regarded as “anti-takeover” provisions and may have the effect of depriving Stockholders of an opportunity to sell their shares at a premium over prevailing market prices.See “Capital stock — Certain Provisions of Maryland General Corporation Law and the Charter and Bylaw;” and “Risk factors and special considerations — Risks Relating to the Fund’s Operations — Certain provisions of the Maryland General Corporation Law and provisions in the Fund’s Charter and Bylaws may have the effect of depriving you of an opportunity to sell your Shares at a premium.” The operating expenses of the Fund may be higher than investment companies that invest primarily in the securities of U.S. Companies. The Fund’s estimated annual operating expenses may be higher than those of most other investment companies that invest predominately in the securities of U.S. companies.In addition, brokerage commissions, custodial fees and other fees are generally higher for investments in foreign securities markets.As a result of these higher expected operating expenses, the Fund needs to generate higher relative returns to provide investors with an equivalent economic return.See “Fund expenses” and “Risk factors and special considerations — Risks Relating to the Fund’s Operations — The operating expenses of the Fund are higher than investment companies that invest primarily in the securities of U.S. companies.” 11 You may be unable to enforce civil liabilities against the Investment Adviser The Investment Adviser is a Japanese corporation with its principal place of business in Tokyo, Japan.Therefore, it may not be possible for Stockholders to effect service of process within the United States upon the Investment Adviser or to enforce against the Investment Adviser, in United States courts or foreign courts, judgments obtained in United States courts predicated upon the civil liability provisions of the federal securities laws of the United States. In addition, it is not certain that a foreign court would enforce, in original actions, liabilities against the Investment Adviser predicated solely upon the securities laws of the United States. 12 Fund expenses Stockholder transaction expenses Sales load (as a percentage of the subscription price)(1) []% Dividend reinvestment plan fees None (as a percentage of net assets attributable to the Common Stock)(2) Annual expenses Management fee []% Other expenses []% Total annual expenses(3) []% The Fund has agreed to pay the Dealer Manager for its financial structuring and solicitation services a fee equal to [ ]% of the aggregate subscription price for the Shares issued pursuant to the Offer and to reimburse the Dealer Manager in part for its out-of-pocket expenses up to $[].In addition, the Fund has agreed to pay a fee to each of the Subscription Agent and the Information Agent estimated to be $[] and $[], respectively, plus reimbursement for their out-of-pocket expenses related to the Offer.Total offering expenses are estimated to be $[], which assumes that the Offer is fully subscribed.These fees will be borne by the Fund and indirectly by all of the Fund’s Stockholders, including those who do not exercise their Rights.See “Distribution Arrangements.” Fees payable under the Management Agreement are calculated on the basis of the Fund’s average weekly net assets.See “Management and investment advisory arrangements.” “Other expenses” have been estimated by based on actual expenses for the year ending February 28, 2011. The indicated []% expense ratio assumes that the Offer is fully subscribed, yielding estimated net proceeds of approximately $[] (assuming a subscription price of $[] as of [], 2011), and that, as a result, based on the Fund’s net assets of $[] on [], 2011, the net assets attributable to Stockholders would be $[] upon completion of the Offer.It also assumes that net assets attributable to Stockholders will not increase or decrease due to currency fluctuations. The above table is intended to assist the Fund’s investors in understanding the various costs and expenses associated with investing in the Fund through the exercise of Rights. Hypothetical example An investor would directly or indirectly pay the following expenses on a $1,000 investment in the Fund, assuming a 5% annual return: 1 Year 3 Years 5 Years 10 Years $[] $[] $[] $[] This hypothetical example assumes that all dividends and other distributions are reinvested at NAV and that the percentage amounts listed under “Annual expenses” above remain the same in the years shown.The above tables and the assumption in the hypothetical example of a 5% annual return are required by regulation of the SEC applicable to all investment companies; the assumed 5% annual return is not a prediction of, and does not represent, the projected or actual performance of the Fund’s Shares.This hypothetical example reflects all recurring and non-recurring fees, including payment of the []% sales load and other expenses incurred in connection with the Offer.Each year’s figure includes all expenses of the Offer.For more complete descriptions of certain of the Fund’s costs and expenses, see “Management of the Fund” and “Management and investment advisory arrangements.” The hypothetical example should not be considered a representation of future expenses or rate of return and actual Fund expenses may be greater or less than those shown. 13 Financial highlights The following selected financial data per share of our Common Stock for the years ended February 28, 2011, 2010 and 2009, February 29, 2008, and February 28, 2007, 2006 and 2005 have been audited by [], registered public accounting firm for the Fund, whose report thereon was unqualified.The audited selected financial data below for the years ended February 28, 2002 to February 2004 was audited by a differentindependent registered public accounting firm for the Fund, whose reports thereon were unqualified.This information should be read in conjunction with the audited financial statements and accompanying notes thereto for the year ended February 28, 2011 and the accompanying notes thereto, which are incorporated by reference in this prospectus.See “Financialstatements” in the SAI. For the Year ended February 28, February 29, February 28, February 29, February 28, Per share operating performance† Net asset value, beginning of period $ Rights offerings costs†† — Net investment loss††† — ) Net realized and unrealized gain (loss) on investments and foreign currency — ) Total from investment operations — ) Distributions to Stockholders from: — Net realized capital gains — ) — ) Net investment income — — ) ) — Total distributions — ) ) Decrease in net asset value due to shares issued through rights offering†† — ) — Net asset value, end of period† $ Per share market value, end of period $ Total Investment Return† % % %) %) %) % %) Net asset value total return†††† % Ratio To Average Net Assets/ Supplemental Data: Net assets, end of period (in 000s) $ Ratio of operating expenses % Ratio of net investment loss % % % %) % %) ) %) %) %) Portfolio turnover rate % 66
